Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.

 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5,7-16,18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-16,18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pearlman et al (us 2013/0141249) (hereinafter Pearlman) in view Davidson et al (us 2010/0088163) and further in view of Horton et al (us 20100277307) (hereinafter Horton).
As regarding claim 1, Pearlman discloses receiving device information for one or more mobile devices (see Pearlman par 0029-0030, the server receives telemetry data from vehicle 104); sorting the received device information based on pre-determined criteria (see Pearlman par 0035, the telemetry data is collected by the telemetry data module, categorize assess and analyze telemetry data associated with the vehicle, it is understand that the categorize of data must sorting data based parameters such as type of telemetry information received (see Pearlman par 0033, for example the telemetry data may be the location and movement of vehicle, acceleration, idle time of the engine, number of ignition starts and stops, braking…).
Pearlman is silent in regard to the concept of a specified condition for issuing alerts regarding device behavior;  wherein the alerts include any of: stop time alert, dwell time alert, offline alert, crash alert, fuel drop alert, unplugged device alert, tow alert, secure parking alert, or a combination thereof; wherein the specified condition comprises any: time, duration, voltage, speed, place, ignition status, radius for geofence, fuel level, power level/battery status, monitoring device status, vehicle deceleration or a combination thereof.
Davidson teaches the concept of a specified condition for issuing alerts regarding device behavior (see par 0020,0052, 0071,0077,0080, the server receives the telematic data from the vehicle sensors and analyze the received data to determine if for example the engine idle (stop time) is exceed a specified threshold duration);  wherein the alerts include any of: stop time alert, dwell time alert, offline alert, crash alert, fuel drop alert, unplugged device alert, tow alert, secure parking alert, or a combination thereof (see Davidson 0020, 0080, generates alerts if the engine idle time (i.e. stop time) is exceed a specified duration threshold); wherein the specified condition comprises any: time, duration, voltage, speed, place, ignition status, radius for geofence, fuel level, power level/battery status, monitoring device status, vehicle deceleration or a combination thereof (see Davidson par 0077,0080, exceed a specified duration).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Davidson to Pearlman because they're analogous art.  A person would have been motivated to modify Pearlman with Davidson’s teaching for the purpose of appropriately accurately classify and sending alert.
The combination of Pearlman-Davidson is silent in regard to the concept of classifying an alert as any one of: critical, warning or information, based upon a pre-determined value for each level; and issuing the alert based on result of the classification.
Horton teaches the concept of classifying an alert as any one of: critical, warning or information, based upon a pre-determined value for each level; and issuing the alert based on result of the classification (see Horton par 0022 uses threshold values to determine whether to send an alert and status of the alert such as critical or warning, this teaching suggests that classify of the alert using the thresholds and sending out alert according the critical level).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Horton to Pearlman-Davidson because they're analogous art.  A person would have been motivated to modify Pearlman-Davidson with Horton’s teaching for the purpose of appropriately accurately classify and sending alert.

As regarding claim 2, Pearlman-Davidson-Horton discloses the one or more mobile devices further comprise any one or more of: an lot device enabled for connectivity and a monitoring device installed in the IoT device (see Davidson par 0018, sensors in the vehicle, the sensors are well-known iot devices).  For the purpose of flexibility.

As regarding claim 3, Pearlman-Davidson-Horton discloses device information for the one or more mobile devices comprises any of: a device identifier, location of the device, duration of time spent by the device at a specific location, speed of the device, acceleration/deceleration of the device, ignition status of the device, fuel level of the device, battery level of the device, plugged/unplugged status of the device and duration of time for which no device information is received, or a combination thereof (see Pearlman par 0033, for example the telemetry data may be the location and movement of vehicle, acceleration, idle time of the engine, number of ignition starts and stops, braking…) .  

As regarding claim 4, Pearlman-Davidson-Horton discloses sorting the received device information based on pre-determined criteria further comprises separating one or more device data values based on data fields (see Pearlman par 0035, the telemetry data is collected by the telemetry data module, categorize assess and analyze telemetry data associated with the vehicle, it is understand that the categorize of data must sorting data based parameters such as type of telemetry information received, for example the location data value may be the address/longtitude/latitude, the movement of the vehicle may be the speed, etc… (see Pearlman par 0033, for example the telemetry data may be the location and movement of vehicle, acceleration, idle time of the engine, number of ignition starts and stops, braking…).  

As regarding claim 5, Pearlman-Davidson-Horton discloses evaluating the sorted device information to determine if the device information satisfies the specified condition further comprises comparing value in a specified data field to a threshold value specified for that data field using a pre-determined criteria for satisfying that condition (see Pearlman par 0043, comparing the telemetry with the threshold criteria such as speed, time…etc). 

As regarding claim 7, Pearlman-Davidson-Horton discloses issuing the alert based on the result of determination comprises sending email, SMS or push notification to an user interface (see Davidson par 0080, generate alert and send alert using email).  For the purpose of providing convenient for the receiving of alerts. 

 As regarding claim 8, Pearlman-Davidson-Horton discloses issuing the alert based on the result of determination further comprises indicating severity of alert based on pre- determined criteria (see Horton par 0022 uses threshold values to determine whether to send an alert and status of the alert such as critical or warning, this teaching suggests that classify of the alert using the thresholds and sending out alert according the severity level). The same motivation was utilized in claim 8 applied equally well to claim 8.

As regarding claim 9, Pearlman-Davidson-Horton discloses severity of alert is indicated by using different color for each level of severity (see Horton par 0025, the color changes based on the status of alerts…critical alert will appear in red).  The same motivation was utilized in claim 8 applied equally well to claim 9.

As regarding claim 10, Pearlman-Davidson-Horton discloses providing an user interface to specify conditions (see Davidson par 0027,0052, user interface for the user to interact and specified data).  For the purpose allowing the users easily input data.

As regarding claim 11, Pearlman-Davidson-Horton discloses the user interface include any one or more of: a mobile device, a computer terminal and a lap top (see Davidson par 0027, laptop, PDA).  For the purpose of providing convenient and flexibility to the user.
	
As regarding claim 12, the limitation of claim 12 are similar to limitations of claim 1 above, therefore rejected for the same rationale.  Pearlman-Davidson-Horton further discloses the IOT device (see Davidson par 0018, sensors are well known as iot devices); The database to store the data (see Davidson par 0071, the server receives and store the telematic data in the memory); the rule engine as illustrate in figure 2 of Pearlman).  The same motivation was utilized in claim 1 applied equally well to claim 12.

  As regarding claims 13-16,18-23, the limitations of claims 13-16,18-23 are similar to limitations of rejected claims 1-5,7-12 above, therefore rejected for the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226.  The examiner can normally be reached on (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUYEN M DOAN/Primary Examiner, Art Unit 2452